BRADFORD, District Judge.
The American Locomotive Sander Company by its bill of complaint charges the Economy Locomotive Sander Company with infringement of letters patent of the United States No. 433,086, and prays for an injunction and an account of profits and damages. The answer sets up the usual defenses. The patent is dated August 5, 1890, and was granted to Henry L. Leach, Jr., assignor of one-half to Henry L. Leach, Sr. The complainant is the sole owner of the patent, having acquired title prior to the commencement of this suit. The patent is for track-sanding apparatus for locomotives and contains four claims. The charge of infringement has been restricted to the first two, which are as follows:
“1. In track-sanding apparatus, the combination of a trap and a blast-nozzle introduced into the trap, substantially as and for the purpose set forth.
“2. In track-sanding apparatus, a trap into which a blast-nozzle is introduced, the trap having a removable part opposite the blast, substantially as and for the purpose set forth.”
Leach in the description of the patent says:
“The main novelty of my invention consists, however, in the introduction of the blast into the trap. By this I am able to feed the sand to the sand-delivery pipe in small and even quantities — in as small quantities as desired and with regularity — thus making a material saving in the quantity of sand used and a consequent saving of power, rails, and wheels, as will be readily understood by all skilled in the art. In the apparatus now in use there is no adequate provision for preventing the escape of an unnecessarily large quantity of sand and consequent blocking of the wheels, waste of power, and wear and tear of tires and rails. * ⅞ * I am, so far as I know, the first to introduce a blast-nozzle into a trap and drive the sand thence to the delivery-pipe.”
That the device in question possesses patentable utility is, on the evidence, beyond doubt. On toe assumption that it also possesses patentable novelty, I am clearly of opinion that toe defendant is liable for infringement. The alleged infringing apparatus is in three forms known as toe New Baltimore sander, toe Maryland sander, and toe Economy sander. The combination contained in each of these devices infringes both toe first and second claims of the patent in suit. In figure 2 of the exhibit drawing of the New Baltimore sander the trap a is combined with a blast-nozzle a8, introduced into toe trap, and in *80the same figure a trap a, into which a blast-nozzle a8 is introduced, has a removable part a°, opposite the blast. In the exhibit drawing of the Maryland sander the trap a is combined with the blast-nozzle a8, introduced into, the trap, and in the same drawing a trap a, into which a blast-nozzle a8 is introduced, has a removable part a®, opposite the blast. In the exhibit drawing of the Economy sander the trap a is combined with a blast-nozzle a8, introduced into the trap, and in the same drawing a trap a, into which a blast-nozzle a8 is introduced, has a removable part a6. Not only is the purpose to be accomplished by the combinations of the alleged infringing devices the same as that of the combinations of the first two claims of the patent in suit, but the mode of operation is the same; the sand being carried from the trap into and through the delivery-pipe, not by suction or an induced current of air, but by a direct blast from the nozzle and passing through the delivery-pipe in flying form.
On the question of patentable novelty, after dareful examination of all the''evidence and the briefs of counsel, it is clear to me that the case is with the complainant. Eeach was the first to introduce a blast-nozzle into a trap and drive the sand thence through’ the delivery-pipe. The track-sanding apparatus patented to James Gresham in England and in the United States did not anticipate the invention of the patent in suit. .No blast-nozzle was introduced into the trap. It was below the trap, and the blast proceeding from it induced a current of air or steam through the trap which operated upon the sand. This is illustrated by figures ¾ and 8 of the English patent No. 6,07¾, by figure 2 of the United States patent No. 381,837, and by figure 2 of the United States patent No. 409,578, all granted to Gresham. It is true that in all these figures the blast from the blast-nozzle b2, after inducing a current of air through the trap situated above it, operates directly upon the sand which by suction is brought down from the trap and in front of the nozzle, and thereby drives it out of the delivery-pipe b1. But the blast-nozzle is in no sense introduced into any -trap. When the blast-nozzle is not performing its function no sand can escape from the trap, and, therefore, tire parts of the mechanism about the blast-nozzle cannot serve as a trap. If the blast be suddenly checked while the apparatus is in operation, all the sand which could pass down in front of the blast-nozzle would be such as had been licked over the edge of the trap immediately prior to the cessation of the blast, and that insignificant quantity of sand would pass through the opening b3. There is no receptacle for sand around or in front of the blast-nozzle while the apparatus 'is at rest, nor is there any receptacle for the holding of sand around or in front of the blast-nozzle while the apparatus is in operation. No one of the Gresham devices discloses the combination either of the first or second claim of the patent in suit. • Reference was made by the counsel for the defendant to sundry other patents and devices as showing the prior art, and it was contended that the state of the art was such as to negative invention on the part of Leach. I am unable to adopt this view. The prior art certainly did not disclose by way of anticipation his invention and, in view of its utility and the fact that no one conceived the idea before him, I am not prepared to hold that what he accomplished was *81so obvious as to exclude invention on his part. I deem it unnecessary further to allude to the evidence or to deal with the refinements of the experts. I am satisfied that the complainant is entitled to what it seeks.
Let a decree accordingly be prepared and submitted.